FILED
                            NOT FOR PUBLICATION                            APR 03 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MOHAMED SAJEER MEERAN SAHIB,                     No. 11-73982

              Petitioner,                        Agency No. A099-900-358

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted February 3, 2015
                               Pasadena California

Before: PREGERSON and NGUYEN, Circuit Judges and WHALEY,** Senior
District Judge.

       Mohamed Sajeer Meeran Sahib, a native and citizen of Sri Lanka, petitions

for review of a decision of the Board of Immigration Appeals (“BIA”) affirming an

immigration judge’s denial of his applications for asylum, withholding of removal,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Robert H. Whaley, Senior District Judge for the U.S.
District Court for the Eastern District of Washington, sitting by designation.
and protection under the Convention Against Torture (“CAT”).

      Substantial evidence supports the BIA’s conclusion that Sahib was ineligible

for asylum and withholding of removal because he engaged in the persecution of

others when he assisted the Sri Lankan army by providing translation services. An

alien seeking asylum bears the burden of establishing that he is a “refugee” under

the Immigration and Nationality Act (“INA”). INA § 208(b)(1)(B)(i), 8 U.S.C. §

1158(b)(1)(B)(i). By statute, the definition of refugee excludes “any person who

ordered, incited, assisted, or otherwise participated in the persecution of any person

on account of race, religion, nationality, membership in a particular social group,

or political opinion.” INA § 101(a)(42), 8 U.S.C. § 1101(a)(42). The same

persecutor bar also applies to aliens seeking withholding of removal. INA

241(b)(3)(B)(i), 8 U.S.C. § 1231(b)(3)(B)(i). Substantial evidence in the record

indicates that Sahib assisted in the persecution of others because of his personal

involvement and his purposeful assistance to the army in carrying out the

interrogations. Without Sahib’s translation services the interrogations could not

have proceeded. See Miranda Alvarado v. Gonzales, 449 F.3d 915 (9th Cir. 2006).

Thus, Sahib’s claim for asylum and withholding of removal fails because

substantial evidence supports the application of the persecutor bar.

      Substantial evidence also supports the BIA’s denial of Sahib’s CAT claim


                                          2
because he has not shown it is more likely than not he will be tortured by the

government of Sri Lanka or with its consent or acquiescence. Silaya v. Mukasey,

524 F.3d 1066, 1073 (9th Cir. 2008). Thus, Sahib’s CAT claim fails.

      PETITION FOR REVIEW DENIED.




                                          3